--------------------------------------------------------------------------------

Exhibit 10.3


DIGIRAD CORPORATION


AMENDMENT TO EMPLOYMENT AGREEMENT


This amendment (the “Amendment”) is made by and between Richard Slansky
(“Executive”) and Digirad Corporation, a Delaware corporation (the “Company” and
together with the Executive hereinafter collectively referred to as the
“Parties”) on December 31, 2010.
 
WHEREAS, the Parties previously entered into an employment agreement dated
February 9, 2009 (the “Agreement”); and
 
WHEREAS, the Company and Executive wish to amend certain provisions of the
Agreement in order to increase the amount of severance which will be paid to
Executive for certain qualifying termination events.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, Executive and the Company agree that the Agreement is
hereby amended as follows:


1.             Termination Without Cause or Resignation for Good
Reason.  Section 4.2.1 of the Agreement is hereby amended and replaced as
follows:


“4.2.1.     The Company may voluntarily terminate this Agreement, and
Executive’s employment, without Cause by giving written notice to
Executive.  Any such notice shall specify the exact date of termination (the
“Termination Date”).  If Executive’s employment under this Agreement is
terminated by the Company without Cause (as defined herein), or if Executive
resigns for Good Reason (as defined herein), Executive shall be entitled to
receive severance payments in an amount equal to the higher of (A) his Base
Salary at the rate currently being paid as of the Termination Date for an
additional twelve (12) months of service as an employee, or (B) $255,000 (with
such severance payments being paid over the twelve (12) months following such
termination in accordance with the Company’s general payroll practices, as and
when such amounts would have been paid had Executive’s employment not been
terminated).  The Company also agrees to provide Executive with the same level
of health coverage and benefits as in effect for Executive (and his eligible
dependants) on the day immediately preceding the Termination Date; provided,
however, that (1) Executive constitutes a qualified beneficiary, as defined in
Section 4980(B)(g)(1) of the Code; and (2) Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), within the time prescribed pursuant to COBRA.  The Company
will continue to provide such continuation coverage through the earlier of (A)
the date twelve (12) months after the Termination Date, or (B) the date upon
which the Executive and Executive’s eligible dependents become covered under
another health plan.  Executive will thereafter be responsible for the payment
of COBRA premiums (including, without limitation, all administrative expenses)
for the remaining COBRA period.  The severance payments provided for in this
paragraph shall be in lieu of, and not in addition to, severance, if any,
payable under any other plan or policy now in effect or adopted or modified from
time to time by the Company.  Notwithstanding anything in this agreement to the
contrary, Executive’s right to receive severance pay is conditioned upon
Executive’s execution and delivery of a release of claims agreement, releasing
all claims Executive may have or claim to have against the Company and its
respective agents and representatives, in a form acceptable to the Company, in
its sole discretion (the “Release”).  The Release must be executed and returned
to the Company prior to any payment of severance benefits under this Agreement,
and in all cases prior to the date sixty (60) days after the Termination
Date.  Executive shall not be under any obligation to mitigate the Company’s
obligation by securing other employment or otherwise.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Full Force and Effect.  To the extent not expressly amended
hereby, the Agreement shall remain in full force and effect.


3.             Entire Agreement.  This Amendment and the Agreement constitute
the full and entire understanding and agreement between the Parties with regard
to the subjects hereof and thereof.  This Amendment may be amended at any time
only by mutual written agreement of the Parties.
 
4.             Counterparts.  This Amendment may be executed in counterparts,
all of which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.
 
5.             Governing Law.  This Amendment will be governed by the laws of
the State of California (with the exception of its conflict of laws provisions).
 
IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the date set forth above.
 
 

 
DIGIRAD CORPORATION
           
Dated:  December 31, 2010
By:
/s/ Todd P. Clyde
       
Name: Todd P. Clyde
 
Title: President and Chief Executive Officer
             
RICHARD SLANSKY
           
Dated:  December 31, 2010
/s/ Richard Slansky

 
 
2

--------------------------------------------------------------------------------